Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the first office action in response to the above identified patent application filed on 06/17//20222.  Claims 1-22 are currently pending and being examined.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 17, 2022.

Claim Objections
Claims 15-17 are objected to because of the following informalities: Claims 15-17 recite “driving mode of the vehicle” while it is clear from the spec and claims that the term is substantiated examiner feels it would be clearer if “a driving mode of the vehicle” was recited in claim 14 and every other recitation was changed to “the driving mode of the vehicle” this makes it clear that there is not two driving modes.
Claims 18, 19, and 21 are objected to because of the following informalities: Claims 18, 19, and 21 recite “compressor conditioning mode” while it is clear from the spec and claims that the term is substantiated examiner feels it would be clearer if “a compressor conditioning mode” was recited in claim 14 and every other recitation was changed to “the compressor conditioning mode” this makes it clear that there is not two compressor conditioning modes.
Claim 18 is objected to because of the following informalities: Claim 17 recites “the compressor” in line 2. However, there is a lack of antecedent basis for this limitation. Examiner suggests reciting “the air compressor”. Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-18, 21 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dudar (USPAP 2019/0257231).
In reference to independent claim 14, Dudar discloses the method for a vehicle (102 is a vehicle system fig 1) having an air compressor (155, fig 1), the method comprising: 
collecting operating data (fig 2 shows multiple sets of data including exhaust temperature T1 and running time) associated with the air compressor during driving mode of the vehicle (vehicle is 102, fig 1; para 0006 discloses monitoring the vehicle while it is driving, specifically disclosing “Exhaust temperature may be monitored during the drive cycle.” the cite discloses collecting the exhaust temperature which is associated with the discharge side of the compressor); and 
controlling operation of the air compressor (155) during compressor conditioning mode (conditioning mode is interpreted to be the “moisture removal process”) of the vehicle based upon collected operating data associated with the air compressor to expel moisture from the air compressor (para 0006 goes onto disclose specifically “During an immediately subsequent vehicle-off condition, the intake throttle may be opened, the exhaust gas recirculation (EGR) valve may be opened, and electric air compressor may be operated to flow compressed air through the engine exhaust system. The increased flow of compressed air through the engine components enables the accumulated moisture to be purged.” the art of Dudar and the cite imparticular disclose a device that uses the air compressor to expel moisture from the engine exhaust system, if the air compressor expels moisture from the downstream exhaust system, then it will inherently expel any moisture from the air compressor itself).

In reference to dependent claim 15, Dudar discloses the method according to claim 14, wherein collecting operating data associated with the air compressor (155) during driving mode of the vehicle (102, fig 1) includes: 
collecting temperature cycle running data (T1, fig 2) associated with the air compressor during driving mode of the vehicle (para 0006 discloses specifically monitoring operation of the vehicle while it is driving, para 0006 specifically disclosing “Exhaust temperature may be monitored during the drive cycle.” the cite specifically discloses collecting the exhaust temperature which is associated with the discharge side of the compressor during the driving mode).
In reference to dependent claim 16, Dudar discloses the method according to claim 14, wherein collecting operating data associated with the air compressor (155) during driving mode of the vehicle (102, fig 1) includes: 
collecting duty cycle running data (220, fig 2, engine run time) associated with the air compressor during driving mode of the vehicle (the algorithm shows monitoring the run time during the current drive cycle which is associated with the compressor thru the exhaust manifold).
In reference to dependent claim 17, Dudar discloses the method according to claim 14, wherein collecting operating data associated with the air compressor (155) during driving mode of the vehicle (102) includes: 
collecting both temperature cycle running data (T1, fig 2) and duty cycle running data (220, fig 2, engine run time) associated with the air compressor during driving mode of the vehicle (para 0006 discloses specifically monitoring operation of the vehicle while the vehicle is driving, para 0006 specifically disclosing “Exhaust temperature may be monitored during the drive cycle.” the cite specifically discloses collecting the exhaust temperature which is associated with the discharge side of the compressor; the algorithm shows monitoring the engine run time during the current drive cycle which is associated with the compressor thru the exhaust manifold).
In reference to dependent claim 18, Dudar discloses the method according to claim 17 further comprising: 
not running the compressor (155) in compressor conditioning mode (when both the 226 and 228 are “YES” the moisture removal process is NOT run, fig 2) based upon both a first criterion (228, T1 exhaust temperature) associated with the temperature cycle running data and a second criterion (226, engine run time above a threshold) associated with the duty cycle running data being met, wherein 
(i) the first criterion comprises when the temperature cycle running data shows a temperature value that is greater than a predetermined minimum temperature value (228, fig 2 when T1 is greater than a predetermined threshold), and 
(ii) the second criterion (226, fig 2) comprises when the duty cycle running data shows a duty cycle percentage that is greater than a predetermined minimum percentage value (when engine run time is greater than a threshold;  when both the 226 and 228 are “YES” the moisture removal process is NOT run, fig 2, meeting the claim language).

In reference to dependent claim 21, Dudar discloses the method according to claim 14, wherein controlling operation of the air compressor (155) during compressor conditioning mode of the vehicle (102) based upon collected operating data associated with the air compressor to expel moisture from the air compressor includes: 
controlling operation of the air compressor (155) while the vehicle is parked (after the “key-off” event in 202, fig 2) during compressor conditioning mode (moisture removal process) of the vehicle based upon collected operating data (exhaust temperature T1 and engine run time, at least, fig 2) associated with the air compressor to expel moisture from the air compressor (fig 2 shows an algorithm wherein once the vehicle is stopped, at step 202, and it is determined thru the different steps seen in fig 2 that there is still the possibility of moisture in the exhaust system the moisture removal process is initiated at 232).
In reference to dependent claim 22, Dudar discloses the method according to claim 14, wherein the method is performed by a computer (12, fig 1) having a memory executing one or more programs of instructions which are tangibly embodied in a program storage medium readable by the computer (para 0036 specifically discloses “method 200 that can be implemented to estimate a level of moisture accumulated in an engine exhaust system. Instructions for carrying out method 200 and the rest of the methods included herein may be executed by a controller based on instructions stored on a memory of the controller and in conjunction with signals received from sensors of the engine system”).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dudar (USPAP 2019/0257231) in view of Fornof (USPN 6,514, 051).
In reference to dependent claim 19, Dudar discloses the method according to claim 14, wherein controlling operation of the air compressor (155) during compressor conditioning mode (conditioning mode is interpreted to be the “moisture removal process”) of the vehicle based upon collected operating data (fig 2 shows multiple sets of data including exhaust temperature T1 and running time) associated with the air compressor (para 0006 discloses specifically monitoring operation of the vehicle while in the vehicle is driving specifically disclosing “Exhaust temperature may be monitored during the drive cycle.” the cite specifically discloses collecting the exhaust temperature which is associated with the discharge side of the compressor) to expel moisture from the air compressor includes: 
controlling operation of the air compressor (155) during compressor conditioning mode of the vehicle based upon collected running data associated with the air compressor to allow the water to be directed away from the air compressor (para 0006 goes onto disclose specifically “During an immediately subsequent vehicle-off condition, the intake throttle may be opened, the exhaust gas recirculation (EGR) valve may be opened, and electric air compressor may be operated to flow compressed air through the engine exhaust system. The increased flow of compressed air through the engine components enables the accumulated moisture to be purged.” the art of Dudar and the cite imparticular disclose a device that uses the air compressor to expel moisture from the engine exhaust system, if the compressor expels moisture from the downstream exhaust system then it will inherently expel any moisture from the compressor itself).
Dudar is silent to the conditioning mode consisting of vaporizing water from compressor oil in the air compressor.
Fornof, a similar vehicle born compressor system that handles moisture, teaches the conditioning mode consisting of vaporizing water from compressor oil in the air compressor (col 3, lines 33-37 discloses “in accordance with the present invention, the oil filter advantageously uses the heat generated by the compressor-- to prevent the water vapor from condensing.” the cite specifically discloses using heat generated by the compressor to vaporize water in the air that is being compressed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to operate the compressor of Dudar at an increased temperature to vaporize water like in Fornof  “to prevent both freezing [water] and the water vapor from condensing to form emulsions”- -“without having to use a complex drainage system or a separate heating element” col 1, lines 50-60; Fornof.  To be clear the modification is made by purposely running the compressor of Dudar at a higher temperature to vaporize any water in the compressor itself or the exhaust system.  

In reference to dependent claim 20, Dudar in view of Fornof discloses the method according to claim 19 further comprising: Dudar further discloses the method of directing the vaporized water through an exhaust port (exhaust port of the exhaust system on the far right of fig 1) external to the air compressor (155) to expel the water from the air compressor (compressed air drives moisture out of the exhaust system para 0006 specifically discloses “electric air compressor may be operated to flow compressed air through the engine exhaust system. The increased flow of compressed air through the engine components enables the accumulated moisture to be purged.”).


Conclusion
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
  Minato (USPAP 2017/0165605) discloses a compressor drying method.
 Chun (USPAP 2019/0291707) discloses a compressor drying method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W. NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday, off Friday, 7:30-5 EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHARLES W NICHOLS/Examiner, Art Unit 3746